DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because in line 5, "may be provided" is repeated.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5, 11, 18, and 19 are objected to because of the following informalities:  
In claim 5, line 11, “at time” should read “at a time”.
In claim 11, “where to label” should read “whether to label”.
In claim 18, line 6, “the processing device to” should read “the processing device configured to”.
In claim 19, line 3, “is further to” should read “is further configured to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claims are directed toward a method and a system.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 1 comprises a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of data collection and judging if the other vehicles are assertive or non-assertive. This is equivalent to a person identifying other vehicles approaching an intersection, determine if they are driving aggressively or will not yield the right-of-way, and decide that they are assertive. Notably, the claim does not positively recite any limitations regarding actual determination of the data or the use of the data in controlling the vehicle in a specific manner. Claims 10 and 18 recite a computer-readable media and system containing the same mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10, and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “retrieving data representing movement of vehicles” there are no limitations in the body of the claim that recite acquiring the actual information.  A processing device does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) acquires the data and does not perform any further functions.  The information is not used to implement a specific control of the vehicle.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of acquiring information are performed by an “autonomous vehicle” or a “processor”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 10, and 18 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Acquiring data and making judgements is a fundamental, i.e. WURC, activity performed by computers, such as the autonomous vehicle in claims 1 and 10 and the processor in claim 18.
CONCLUSION
Thus, since claims 1, 10, and 18 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 18 are directed towards non-statutory subject matter and are therefore not patent eligible.
Claims 2-9, 11-17, and 19-20 are rejected on the basis that they recite further limitations that are directed to the abstract process of claims 1, 10, and 18, implementing additional mental process steps or nonfunctional limitations to the generic computer components constituting abstract ideas. The claims further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, claims 1-20 are not patent eligible. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (U.S. Patent No. 10684626; hereinafter Martin).
Regarding claim 1, Martin teaches a method for generating a model for identifying an assertive vehicle by an autonomous vehicle (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50; Col. 30, lines 56-59; i.e., the processors 106a-106n may generate the signal VCTRL to enable the actuators 116 to autonomously drive the ego vehicle 50 through the intersection 402),
comprising: retrieving data representing movement of vehicles within an interest zone (Martin: Col. 30, lines 18-20; i.e., in the step 504, the capture devices 102a-102n may capture video data exterior to the ego vehicle 50; Col. 12, lines 56-58; i.e., the processors 106a-106n may be configured to generate motion vectors to track the movement of objects across video frames temporally),
wherein the interest zone corresponds to an intersection having stop indicators in at least two directions (Martin: Col. 22, lines 28-29; i.e., the intersection 402 may be a 4-way stop between a road 404a-404b and a road 406a-406b);
identifying a first portion of the data associated with one or more identified assertive vehicles (Martin: Col. 24, lines 64-67; i.e., the apparatus 100a-100n may be configured to use the computer vision operations to determine whether one or more of the vehicles 410a-410d is not following the local rules) and a second portion of the data associated with one or more identified non-assertive vehicles (Martin: Col. 31, lines 43-45; i.e., the computer vision operations may detect whether one or more other vehicles have traveled through the intersection and the vehicle sequence may be updated; it is determined that the non-assertive vehicle has traversed the intersection in the correct order);
and generating the model for identifying the assertive vehicle based on the first portion of the data and the second portion of the data (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50),
wherein the model produces results that are consistent in identifying the one or more identified assertive vehicles and the one or more identified non-assertive vehicles from the data (Martin: Col. 11, lines 55-60; i.e., the sensor fusion module 152 may enable a comparison and/or cross-reference of the data received from the vehicle sensors 114 at a particular time to the video data captured at another particular time in order to adjust a confidence level of an inference; Col. 13, lines 55-57; i.e., a high confidence level for a particular type of object may indicate that evidence is consistent with the particular type of object).
Regarding claim 2, Martin teaches the method according to claim 1. Martin further teaches wherein the data includes a distance to a corresponding stop line, a distance to an interior zone corresponding to the intersection, a speed, an acceleration, an indication of a corresponding lead vehicle, an indication of a corresponding right of way order, or a difference in arrival time from a corresponding vehicle having a right of way for each of the vehicles (Martin: Col. 21, lines 53-57; i.e., the CNN module 150′ may be trained to detect and/or distinguish characteristics of other vehicles (e.g., … a distance of a vehicle from an intersection); Col. 3, lines 1-3; i.e., a sequence of vehicles may be generated to determine in which order the vehicles should navigate the intersection).
Regarding claim 3, Martin teaches the method according to claim 1. Martin further teaches identifying the one or more identified assertive vehicles and the one or more identified non-assertive vehicles based on a distance to an interior zone corresponding to the intersection (Martin: Col. 21, lines 53-57; i.e., the CNN module 150′ may be trained to detect and/or distinguish characteristics of other vehicles (e.g., … a distance of a vehicle from an intersection)) and a right of way order corresponding to the vehicles for each of the vehicles (Martin: Col. 24, line 67 – Col. 25, line 4; i.e., the vehicle sequence may be updated in real time to respond to vehicles that may not be following the vehicle sequence (e.g., a vehicle that is not stopping, a vehicle that is traversing the intersection 402 out of sequence, etc.)). 
Regarding claim 4, Martin teaches the method according to claim 3. Martin further teaches identifying, based on the data, a portion of the vehicles that entered the interest zone ATTORNEY DOCKET NO.NON-PROVISIONAL PATENT APPLICATIONCP100228-US-0141prior to or within a threshold time of corresponding autonomous vehicles that captured the data (Martin: Col. 33, lines 5-7; i.e., in the decision step 656, the processors 106a-106n may determine whether other vehicles are already stopped at the intersection (e.g., before the ego vehicle 50));
and filtering the data representing the movement of the vehicles to remove a portion of the data associated with the portion of the vehicles (Martin: Col. 24, lines 21-28; i.e., since the vehicles 410a-410n may have already stopped before the apparatus 100a can perform the computer vision operations to determine the vehicle sequence, computer vision operations by the apparatus 100a alone may not be capable of determining the vehicle sequence (e.g., if all the vehicles are already stopped 
wherein the filtered data is utilized for identifying the one or more identified assertive vehicles and the one or more identified non-assertive vehicles (Martin: Col. 33, lines 63-66; i.e., in the step 676, the decision module 158 may add vehicles that stop at the intersection 402 after the ego vehicle 50 to the vehicle sequence in order after the position of the ego vehicle 50; the model will only analyze the vehicles that arrive at the same time or after the host vehicle to determine the sequence and any violators).
Regarding claim 18, Martin teaches a system for generating a model for identifying an assertive vehicle by an autonomous vehicle, comprising (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50; Col. 30, lines 56-59; i.e., the processors 106a-106n may generate the signal VCTRL to enable the actuators 116 to autonomously drive the ego vehicle 50 through the intersection 402):
a memory device to store data representing movement of vehicles within an interest zone (Martin: Col. 7, lines 34-38; i.e., the memory buffer 144a may store the raw data and/or the processed bitstream. For example, the frame memory and/or buffer 144a may store (e.g., provide temporary storage and/or cache) one or more of the video frames (e.g., the video signal); Col. 12, lines 56-58; i.e., the processors 106a-106n may be configured to generate motion vectors to track the movement of objects across video frames temporally),
wherein the interest zone corresponds to an intersection having stop indicators in at least two directions (Martin: Col. 22, lines 28-29; i.e., the intersection 402 may be a 4-way stop between a road 404a-404b and a road 406a-406b);
and a processing device coupled to the memory device (Martin: Col. 3, lines 22-24; i.e., the circuits 106a-106n may each be implemented as a video processor and/or a computer vision processor. The circuit 108 may implement a memory),
the processing device to: identify one or more assertive vehicles of the vehicles based on the data (Martin: Col. 24, lines 64-67; i.e., the apparatus 100a-100n may be configured to use the computer vision operations to determine whether one or more of the vehicles 410a-410d is not following the local rules);
identify one or more non-assertive vehicles of the vehicles based on the data (Martin: Col. 31, lines 43-45; i.e., the computer vision operations may detect whether one or more other vehicles have traveled through the intersection and the vehicle sequence may be updated; it is determined that the non-assertive vehicle has traversed the intersection in the correct order);
and generate a model for identifying the assertive vehicle based on a first portion of the data associated with the one or more assertive vehicles and a second portion of the data associated with the one or more non-assertive vehicles (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50),
wherein the model produces results that are consistent in identifying the one or more assertive vehicles and the one or more non-assertive vehicles from the data (Martin: Col. 11, lines 55-60; i.e., the sensor fusion module 152 may enable a comparison and/or cross-reference of the data received from the vehicle sensors 114 at a particular time to the video data captured at another particular time in order to adjust a confidence level of an inference; Col. 13, lines 55-57; i.e., a high confidence level for a particular type of object may indicate that evidence is consistent with the particular type of object).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 10-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ando (U.S. Patent No. 10304337; hereinafter Ando).
Regarding claim 5, Martin teaches the method according to claim 3. Martin further teaches wherein identifying the one or more identified assertive vehicles and the one or more identified non-assertive vehicles includes: determining right of way values for each of the vehicles (Martin: Col. 31, line 66 – Col. 32, line 1; i.e., in the step 604, the decision module 158 may determine the vehicle sequence and/or the right of way). 
Martin does not explicitly teach determining when each of the vehicles crossed a corresponding threshold position.
However, in the same field of endeavor, Ando teaches determining when each of the vehicles crossed a corresponding threshold position (Ando: Col. 15, lines 47-49; i.e., in Step S91, the collision possibility determiner F6 computes a required time (henceforth, a self-vehicle reach time) for the self-vehicle Hv to reach the cross point X; Col. 15, lines 59-61; i.e., in Step S92, a required time (henceforth, an other vehicle reach time) for the object vehicle Rv to reach the cross point X is computed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin to have further incorporated determining when each of the vehicles crossed a corresponding threshold position, as taught by Ando. Doing so would allow the system to determine if any of the vehicles may collide with each other in the intersection (Ando: Col. 16, lines 1-4; i.e., the threshold for the reach time difference is a value for determining whether the self-vehicle Hv may possibly collide with the object vehicle Rv when the self-vehicle Hv passes through the cross point X).
Martin further teaches identifying the one or more identified assertive vehicles from the vehicles based on the one or more identified assertive vehicles crossing the corresponding threshold position prior to times corresponding to the right of way values for each of the one or more identified assertive vehicles (Martin: Col. 24, line 67 – Col. 25, line 4; i.e., the vehicle sequence may be updated in real time to respond to vehicles that may not be following the vehicle sequence (e.g., a vehicle that is not stopping, a vehicle that is traversing the intersection 402 out of sequence, etc.); it is determined that the assertive vehicle has traversed the intersection out of order);
and identifying the one or more identified non-assertive vehicles from the vehicles based on the one or more identified non-assertive vehicles crossing the corresponding threshold position at time corresponding to the right of way values for each of the one or more identified non-assertive vehicles (Martin: Col. 31, lines 43-45; i.e., the computer vision operations may detect whether one or more other vehicles have traveled through the intersection and the vehicle sequence may be updated; it is determined that the non-assertive vehicle has traversed the intersection in the correct order).
Regarding claim 6, Martin in view of Ando teaches the method according to claim 5, but Martin does not teach wherein the threshold position for each of the vehicles comprises a position where a path of a vehicle of the vehicles crosses with a path of another vehicle of the vehicles.
However, in the same field of endeavor, Ando teaches wherein the threshold position for each of the vehicles comprises a position where a path of a vehicle of the vehicles crosses with a path of another vehicle of the vehicles (Ando: Col. 14, lines 25-27; i.e., a point X is a point (i.e., a cross point X, hereafter) at which the self-vehicle predicted path Ph and the other vehicle predicted path Pr cross each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin to have further incorporated wherein the threshold position for each of the vehicles comprises a position where a path of a vehicle of the vehicles crosses with a path of another vehicle of the vehicles, as taught by Ando. Doing so would allow the system to determine if any of the vehicles may collide with each other in the intersection (Ando: Col. 16, lines 1-4; i.e., the threshold for the reach time difference is a value for determining whether the self-
Regarding claim 10, Martin teaches one or more computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by a device, cause the device to (Martin: Col. 5, lines 55-56; i.e., the processors 106a-106n may be configured to execute computer readable code and/or process information):
retrieve data representing movement of vehicles within an interest zone (Martin: Col. 30, lines 18-20; i.e., in the step 504, the capture devices 102a-102n may capture video data exterior to the ego vehicle 50; Col. 12, lines 56-58; i.e., the processors 106a-106n may be configured to generate motion vectors to track the movement of objects across video frames temporally),
wherein the interest zone corresponds to an intersection having stop indicators in at least two directions (Martin: Col. 22, lines 28-29; i.e., the intersection 402 may be a 4-way stop between a road 404a-404b and a road 406a-406b).
Martin does not explicitly teach determine when each of the vehicles crossed a corresponding threshold position based on the data.
However, in the same field of endeavor, Ando teaches determine when each of the vehicles crossed a corresponding threshold position based on the data (Ando: Col. 15, lines 47-49; i.e., in Step S91, the collision possibility determiner F6 computes a required time (henceforth, a self-vehicle reach time) for the self-vehicle Hv to reach the cross point X; Col. 15, lines 59-61; i.e., in Step S92, a required time (henceforth, an other vehicle reach time) for the object vehicle Rv to reach the cross point X is computed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable media of Martin to have further incorporated determine when each of the vehicles crossed a corresponding threshold position based on 
Martin further teaches determine a right of way order of the vehicles based on the data (Martin: Col. 24, line 67 – Col. 25, line 4; i.e., the vehicle sequence may be updated in real time to respond to vehicles that may not be following the vehicle sequence (e.g., a vehicle that is not stopping, a vehicle that is traversing the intersection 402 out of sequence, etc.));
determine whether when each of the vehicles crossed the corresponding threshold position corresponds to the right of way order of the vehicles (Martin: Col. 24, line 67 – Col. 25, line 4; i.e., the vehicle sequence may be updated in real time to respond to vehicles that may not be following the vehicle sequence (e.g., a vehicle that is not stopping, a vehicle that is traversing the intersection 402 out of sequence, etc.); it is determined that the assertive vehicle has traversed the intersection out of order);
and label each of the vehicles as either an assertive vehicle or a non-assertive vehicle, wherein the assertive vehicle does not correspond to the right of way order (Martin: Col. 24, line 67 – Col. 25, line 4; i.e., the vehicle sequence may be updated in real time to respond to vehicles that may not be following the vehicle sequence (e.g., a vehicle that is not stopping, a vehicle that is traversing the intersection 402 out of sequence, etc.); it is determined that the assertive vehicle has traversed the intersection out of order) and the non-assertive vehicle corresponds to the right of way order
Regarding claim 11, Martin in view of Ando teaches the computer-readable media according to claim 10, but Martin does not teach where to label each of the vehicles as either an assertive vehicle or a non-assertive vehicle includes to: determine, for each of the vehicles that are labeled as an assertive vehicle, a first time when each of the vehicles had a vehicle speed below a threshold speed or a distance to an intersection zone of the interest zone was greater than a threshold distance, wherein the first time is prior to a second time when each of the vehicles is determined to have crossed the corresponding threshold position; and label a time interval from the first time to the second time as an asserting time interval for each of the vehicles.
However, in the same field of endeavor, Ando teaches where to label each of the vehicles as either an assertive vehicle or a non-assertive vehicle includes to: determine, for each of the vehicles that are labeled as an assertive vehicle, a first time when each of the vehicles had a vehicle speed below a threshold speed or a distance to an intersection zone of the interest zone was greater than a threshold distance (Ando: Col. 15, lines 1-4; i.e., when the distance between the cross point X and the node A is equal to or greater than the threshold R, the object vehicle Rv is determined as having no collision possibility with the self-vehicle Hv; if there is no collision possibility, the vehicle would be labeled as non-assertive), wherein the first time is prior to a second time when each of the vehicles is determined to have crossed the corresponding threshold position (Ando: The distance to an intersection is determined at a first time in order to predict the time required to reach the intersection which is inherently before the time when the vehicle crosses the threshold position); and label a time interval from the first time to the second time as an asserting time interval for each of the vehicles (Ando: Col. 15, lines 47-49; i.e., in Step S91, the collision possibility determiner F6 computes a required time (henceforth, a self-vehicle reach time) for the self-vehicle Hv to reach the cross point X; Col. 15, lines 59-61; i.e., in Step S92, a required time (henceforth, an other vehicle reach time) for the object vehicle Rv to reach the cross point X is computed; the time interval for each vehicle is computed).

Regarding claim 12, Martin in view of Ando teaches the computer-readable media according to claim 10. Martin further teaches wherein the instructions further cause the device to: identify a portion of the data associated with irrelevant vehicles (Martin: Col. 33, lines 5-7; i.e., in the decision step 656, the processors 106a-106n may determine whether other vehicles are already stopped at the intersection (e.g., before the ego vehicle 50));
and filter the portion of the data from the data to produce filtered data (Martin: Col. 24, lines 21-28; i.e., since the vehicles 410a-410n may have already stopped before the apparatus 100a can perform the computer vision operations to determine the vehicle sequence, computer vision operations by the apparatus 100a alone may not be capable of determining the vehicle sequence (e.g., if all the vehicles are already stopped before the arrival of the apparatus 100a, the apparatus 100a does not have a chance to analyze the vehicles stopping); any data associated with the vehicles that arrived before the 
wherein when each of the vehicles crossed the corresponding threshold position and the right of way order of the vehicles are determined based on the filtered data (Martin: Col. 33, lines 63-66; i.e., in the step 676, the decision module 158 may add vehicles that stop at the intersection 402 after the ego vehicle 50 to the vehicle sequence in order after the position of the ego vehicle 50; the model will only analyze the vehicles that arrive at the same time or after the host vehicle to determine the sequence and any violators).
Regarding claim 13, Martin in view of Ando teaches the computer-readable media according to claim 12. Martin further teaches wherein the irrelevant vehicles include a portion of the vehicles that arrived prior to a threshold time (Martin: Col. 33, lines 5-7; i.e., in the decision step 656, the processors 106a-106n may determine whether other vehicles are already stopped at the intersection (e.g., before the ego vehicle 50)) and a portion of the vehicles that a size was not determined for a threshold duration (Martin: Col. 13, line 66 – Col. 14, line 1; i.e., the processors 106a-106n may be configured to determine a current size, shape and/or color of the objects; Col. 26, lines 56-58; i.e., a low confidence for a detected object and/or detected gesture of a particular driver may indicate that the computer vision result is inconsistent with the particular type of object; the decision module cannot make a decision unless the confidence level is above a threshold so the data is irrelevant).
Regarding claim 14, Martin in view of Ando teaches the computer-readable media according to claim 10. Martin further teaches wherein the instructions further cause the device to generate a model for identifying assertive vehicles based on the data (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50),
the model to be implemented by an autonomous vehicle (Martin: Col. 7, lines 14-19; i.e., the decision making module 158 may be configured to use the information from the computer vision operations and/or the sensor fusion module 152 to determine which actions may be taken. For example, in an autonomous vehicle implementation, the decision making module 158 may determine which direction to turn),
wherein the model produces results that are consistent with the labeling of each of the vehicles as the assertive vehicle or the non- assertive vehicle (Martin: Col. 11, lines 55-60; i.e., the sensor fusion module 152 may enable a comparison and/or cross-reference of the data received from the vehicle sensors 114 at a particular time to the video data captured at another particular time in order to adjust a confidence level of an inference; Col. 13, lines 55-57; i.e., a high confidence level for a particular type of object may indicate that evidence is consistent with the particular type of object).
Regarding claim 17, Martin in view of Ando teaches the computer-readable media according to claim 10. Martin further teaches wherein the data includes indications of paths corresponding to each of the vehicles (Martin: Col. 21, lines 29-31; i.e., by analyzing a number of video frames in sequence, the computer vision operations performed by the CNN module 150′ may determine a trajectory of a recognized object).
Regarding claim 20, Martin teaches the system according to claim 18. Martin further teaches wherein to identify the one or more assertive vehicles includes to: determine a right of way value corresponding to each of the vehicles (Martin: Col. 31, line 66 – Col. 32, line 1; i.e., in the step 604, the decision module 158 may determine the vehicle sequence and/or the right of way).
Martin does not explicitly teach determine when each of the vehicles crossed a corresponding threshold position.
However, in the same field of endeavor, Ando teaches determine when each of the vehicles crossed a corresponding threshold position (Ando: Col. 15, lines 47-49; i.e., in Step S91, the collision 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martin to have further incorporated determine when each of the vehicles crossed a corresponding threshold position, as taught by Ando. Doing so would allow the system to determine if any of the vehicles may collide with each other in the intersection (Ando: Col. 16, lines 1-4; i.e., the threshold for the reach time difference is a value for determining whether the self-vehicle Hv may possibly collide with the object vehicle Rv when the self-vehicle Hv passes through the cross point X).
Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Mundhenk et al. (U.S. Patent No. 10514694; hereinafter Mundhenk).
Regarding claim 7, Martin teaches the method according to claim 1. Martin further teaches wherein the model for identifying the assertive vehicle is a first model (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50), wherein the interest zone is a first interest zone, wherein the intersection is a first intersection (Martin: Col. 22, lines 28-29; i.e., the intersection 402 may be a 4-way stop between a road 404a-404b and a road 406a-406b).
Martin does not explicitly teach wherein the method further comprises: ATTORNEY DOCKET NO.NON-PROVISIONAL PATENT APPLICATIONCP100228-US-0142generating a plurality of models for identifying the assertive vehicle based on the first portion of the data and the second portion of the data.
However, in the same field of endeavor, Mundhenk teaches wherein the method further comprises: ATTORNEY DOCKET NO.NON-PROVISIONAL PATENT APPLICATIONCP100228-US-0142generating a plurality of models for identifying the assertive vehicle based on the first portion of the data and the second portion of the data (Mundhenk: Col. 8, lines 28-29; i.e., with respect to the present invention, the approach is to create generative models of the behavior of agents).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin to have further incorporated wherein the method further comprises: ATTORNEY DOCKET NO.NON-PROVISIONAL PATENT APPLICATIONCP100228-US-0142generating a plurality of models for identifying the assertive vehicle based on the first portion of the data and the second portion of the data, as taught by Mundhenk. Doing so would allow the system to compare the models to the real observed data to determine the best model to be implemented by the autonomous vehicle (Mundhenk: Col. 8, lines 47-49; i.e., by measuring the degree of error of the ESN models, it can be determined which one is the best match for the observed behavior).
Martin further teaches wherein the plurality of models produce results that are consistent in identifying the one or more identified assertive vehicles and the one or more identified non-assertive vehicles from the data (Martin: Col. 11, lines 55-60; i.e., the sensor fusion module 152 may enable a comparison and/or cross-reference of the data received from the vehicle sensors 114 at a particular time to the video data captured at another particular time in order to adjust a confidence level of an inference; Col. 13, lines 55-57; i.e., a high confidence level for a particular type of object may indicate that evidence is consistent with the particular type of object),
and wherein the plurality of models include the first model (Martin: Col. 8, lines 26-27; i.e., sensing, mapping, and powerful computer vision may provide a model of the environment);
analyzing a plurality of scenarios of vehicle movement within a second interest zone using each of the plurality of models (Martin: Col. 25, lines 16-17; i.e., the example video frame 450 may capture a view of the area outside of the ego vehicle 50 showing the intersection 402′; the second interest zone is intersection 402’),
wherein the second interest zone includes a second intersection having stop indicators in at least two directions (Martin: Col. 25, lines 22-24; i.e., the intersection 402′ may be a 4-way stop scenario similar to the example shown in association with FIG. 6; as displayed in Fig. 7, intersection 402’ includes stop signs 408a-408c),
and wherein each of the plurality of models attempt to identify assertive vehicles and non-assertive vehicles within the plurality of scenarios (Martin: Col. 24, lines 64-67; i.e., the apparatus 100a-100n may be configured to use the computer vision operations to determine whether one or more of the vehicles 410a-410d is not following the local rules; Col. 31, lines 43-45; i.e., the computer vision operations may detect whether one or more other vehicles have traveled through the intersection and the vehicle sequence may be updated; it is determined that the non-assertive vehicle has traversed the intersection in the correct order and therefore is following the local rules).
Martin does not teach assigning each of the plurality of models a performance score based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios; and selecting, from the plurality of models, the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models.
However, in the same field of endeavor, Mundhenk teaches assigning each of the plurality of models a performance score based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios (Mundhenk: Col. 15, lines 56-59; i.e., making several of these classification judgments over time 808 allows the system to tally 809 votes over time to generate a model score 810 for a particular classification of an agent; the model score is generated for each of the models); and selecting, from the plurality of models, the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models (Mundhenk: Col. 14, lines 43-44; i.e., the model set that had the best score is returned).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin to have further incorporated assigning each of the plurality of models a performance score based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios; and selecting, from the plurality of models, the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models, as taught by Mundhenk. Doing so would allow the system to determine the best model and more accurately classify the assertive and non-assertive vehicles (Mundhenk: Col. 15, lines 36-41; i.e., the next step is to turn the prediction into a classification about the type of agent being observed. To do this, the error for each generative model is observed as it makes predictions about an agent. The one with the least degree of error by some metric is likely the generator that fits the agent the best).
Regarding claim 8, Martin in view of Mundhenk teaches the method according to claim 7. Martin further teaches causing the first model for identifying the assertive vehicle to be implemented by the autonomous vehicle (Martin: Col. 7, lines 14-19; i.e., the decision making module 158 may be configured to use the information from the computer vision operations and/or the sensor fusion module 152 to determine which actions may be taken. For example, in an autonomous vehicle implementation, the decision making module 158 may determine which direction to turn).
Regarding claim 19, Martin teaches the system according to claim 18. Martin further teaches wherein the model is a first model (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or the video pipeline 156 to build a model and/or abstraction of the environment around the vehicle 50), wherein the interest zone is a first interest zone, wherein the intersection is a first intersection (Martin: Col. 22, lines 28-29; i.e., the intersection 402 may be a 4-way stop between a road 404a-404b and a road 406a-406b).
Martin does not explicitly teach generate a plurality of models for identifying the assertive vehicle based on the first portion of the data and the second portion of the data.
However, in the same field of endeavor, Mundhenk teaches generate a plurality of models for identifying the assertive vehicle based on the first portion of the data and the second portion of the data (Mundhenk: Col. 8, lines 28-29; i.e., with respect to the present invention, the approach is to create generative models of the behavior of agents).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martin to have further incorporated generate a plurality of models for identifying the assertive vehicle based on the first portion of the data and the second portion of the data, as taught by Mundhenk. Doing so would allow the system to compare the models to the real observed data to determine the best model to be implemented by the autonomous vehicle (Mundhenk: Col. 8, lines 47-49; i.e., by measuring the degree of error of the ESN models, it can be determined which one is the best match for the observed behavior).
Martin further teaches wherein the plurality of models includes the first model (Martin: Col. 8, lines 26-27; i.e., sensing, mapping, and powerful computer vision may provide a model of the environment),
and wherein each of the plurality of models produces results that are consistent in identifying the one or more assertive vehicles and the one or more non-assertive vehicles from the data (Martin: Col. 11, lines 55-60; i.e., the sensor fusion module 152 may enable a comparison and/or cross-reference of the data received from the vehicle sensors 114 at a particular time to the video data captured at another particular time in order to adjust a confidence level of an inference; Col. 13, lines 55-57; i.e., a 
analyzing a plurality of scenarios of vehicle movement within a second interest zone using each of the plurality of models (Martin: Col. 25, lines 16-17; i.e., the example video frame 450 may capture a view of the area outside of the ego vehicle 50 showing the intersection 402′; the second interest zone is intersection 402’),
wherein the second interest zone includes a second intersection having stop indicators in at least two directions (Martin: Col. 25, lines 22-24; i.e., the intersection 402′ may be a 4-way stop scenario similar to the example shown in association with FIG. 6; as displayed in Fig. 7, intersection 402’ includes stop signs 408a-408c),
and wherein each of the plurality of models attempt to identify assertive vehicles and non-assertive vehicles within the plurality of scenarios (Martin: Col. 24, lines 64-67; i.e., the apparatus 100a-100n may be configured to use the computer vision operations to determine whether one or more of the vehicles 410a-410d is not following the local rules; Col. 31, lines 43-45; i.e., the computer vision operations may detect whether one or more other vehicles have traveled through the intersection and the vehicle sequence may be updated; it is determined that the non-assertive vehicle has traversed the intersection in the correct order and therefore is following the local rules).
Martin does not teach assigning each of the plurality of models a performance score based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios; and selecting, from the plurality of models, the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models.
However, in the same field of endeavor, Mundhenk teaches assigning each of the plurality of models a performance score based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios (Mundhenk: Col. 15, lines 56-59; i.e., making several of these classification judgments over time 808 allows the system to tally 809 votes over time to generate a model score 810 for a particular classification of an agent; the model score is generated for each of the models); and selecting, from the plurality of models, the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models (Mundhenk: Col. 14, lines 43-44; i.e., the model set that had the best score is returned).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martin to have further incorporated assigning each of the plurality of models a performance score based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios; and selecting, from the plurality of models, the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models, as taught by Mundhenk. Doing so would allow the system to determine the best model and more accurately classify the assertive and non-assertive vehicles (Mundhenk: Col. 15, lines 36-41; i.e., the next step is to turn the prediction into a classification about the type of agent being observed. To do this, the error for each generative model is observed as it makes predictions about an agent. The one with the least degree of error by some metric is likely the generator that fits the agent the best).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Ando and further in view of Mundhenk.
Regarding claim 15, Martin in view of Ando teaches the computer-readable media according to claim 14. Martin further teaches wherein the model is a first model (Martin: Col. 11, lines 44-47; i.e., the sensor fusion module 152 may aggregate data from the sensors 114, the CNN module 150 and/or  wherein the interest zone is a first interest zone, wherein the intersection comprises a first intersection (Martin: Col. 22, lines 28-29; i.e., the intersection 402 may be a 4-way stop between a road 404a-404b and a road 406a-406b).
Martin does not explicitly teach wherein the instructions further cause the device to: generate a plurality of models for identifying assertive vehicles based on the data.
However, in the same field of endeavor, Mundhenk teaches wherein the instructions further cause the device to: generate a plurality of models for identifying assertive vehicles based on the data (Mundhenk: Col. 8, lines 28-29; i.e., with respect to the present invention, the approach is to create generative models of the behavior of agents).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable media of Martin to have further incorporated wherein the instructions further cause the device to: generate a plurality of models for identifying assertive vehicles based on the data, as taught by Mundhenk. Doing so would allow the system to compare the models to the real observed data to determine the best model to be implemented by the autonomous vehicle (Mundhenk: Col. 8, lines 47-49; i.e., by measuring the degree of error of the ESN models, it can be determined which one is the best match for the observed behavior).
Martin further teaches wherein the plurality of models includes the first model (Martin: Col. 8, lines 26-27; i.e., sensing, mapping, and powerful computer vision may provide a model of the environment),
and wherein each of model of the plurality of modes produces results that are consistent with the labeling of each of the vehicles as the assertive vehicle or the non-assertive vehicle (Martin: Col. 11, lines 55-60; i.e., the sensor fusion module 152 may enable a comparison and/or cross-reference of 
analyze a plurality of scenarios of vehicle movement within a second interest zone using each of the plurality of models (Martin: Col. 25, lines 16-17; i.e., the example video frame 450 may capture a view of the area outside of the ego vehicle 50 showing the intersection 402′; the second interest zone is intersection 402’),
wherein each of the plurality of models attempt to identify assertive vehicles and non-assertive vehicles within the plurality of scenarios (Martin: Col. 24, lines 64-67; i.e., the apparatus 100a-100n may be configured to use the computer vision operations to determine whether one or more of the vehicles 410a-410d is not following the local rules; Col. 31, lines 43-45; i.e., the computer vision operations may detect whether one or more other vehicles have traveled through the intersection and the vehicle sequence may be updated; it is determined that the non-assertive vehicle has traversed the intersection in the correct order and therefore is following the local rules).
Martin does not teach assign a performance score to each of the plurality of models based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios; and select the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models.
However, in the same field of endeavor, Mundhenk teaches assign a performance score to each of the plurality of models based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios (Mundhenk: Col. 15, lines 56-59; i.e., making several of these classification judgments over time 808 allows the system to and select the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models (Mundhenk: Col. 14, lines 43-44; i.e., the model set that had the best score is returned).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable media of Martin to have further incorporated assign a performance score to each of the plurality of models based on whether each of the plurality of models correctly identifies the assertive vehicles and the non-assertive vehicles within the plurality of scenarios; and select the first model for implementation in the autonomous vehicle based on the performance score corresponding to the first model indicating that the first model outperformed other models of the plurality of models, as taught by Mundhenk. Doing so would allow the system to determine the best model and more accurately classify the assertive and non-assertive vehicles (Mundhenk: Col. 15, lines 36-41; i.e., the next step is to turn the prediction into a classification about the type of agent being observed. To do this, the error for each generative model is observed as it makes predictions about an agent. The one with the least degree of error by some metric is likely the generator that fits the agent the best).
Regarding claim 16, Martin in view of Ando and Mundhenk teaches the computer-readable media according to claim 15. Martin further teaches wherein the plurality of models includes at least two models selected from a logistic regression model, a support vector machine model, a decision tree model, a random forest model, and a feedforward neural network model (Martin: Col. 7, lines 42-43; i.e., the CNN module 150 may be configured to implement convolutional neural network capabilities; Col. 20, lines 53-57; i.e., in various embodiments, the CNN module 150′ may implement a common Adaboost classifier technique. Specifically, the Adaboost classifier technique combines multiple .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (U.S. Patent No. 9865162; hereinafter Kurotobi).
Regarding claim 9, Martin teaches the method according to claim 1, but Martin does not teach wherein the interest zone includes an intersection zone and a buffer zone, wherein the intersection zone extends among stop locations of the intersection and covers the intersection, and wherein the buffer zone extends outward from the intersection zone by a distance.
However, in the same field of endeavor, Kurotobi teaches wherein the interest zone includes an intersection zone and a buffer zone (Kurotobi: Col. 3, lines 21-25; i.e., the traveling control apparatus 100 sets determination regions within lanes other than the own lane. The determination regions are regions at the near side when proceeding into the specific intersection; See Fig. 4 for intersection zone and determination regions), wherein the intersection zone extends among stop locations of the intersection and covers the intersection (Kurotobi: As displayed in Fig. 4, the intersection zone extends from the center of the intersection to the stop lines and the determination region extends outward from the stop line), and wherein the buffer zone extends outward from the intersection zone by a distance (Kurotobi: Col. 6, lines 21-24; i.e., the length of the determination regions in the vehicle traveling direction is not shorter than half the length of a typical vehicle and not longer than the length of a typical vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin to have further incorporated wherein the interest zone includes an intersection zone and a buffer zone, wherein the intersection zone extends among stop locations of the intersection and covers the intersection, and wherein the buffer zone extends outward from the intersection zone by a distance, as taught by Kurotobi. Doing so would allow .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art vehicle detection and modeling includes Trombley et al. (U.S. Patent No. 9218739), McNew et al. (U.S. Patent No. 7639159), Otake et al. (U.S. Patent No. 8027762), and Aoude et al. (U.S. Publication No. 2020/0388156).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661